Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Ono (US 20110286311) teaches equating an increase drive torque of the motor as being the position at which a calendar is being intermittently driven – paragraph 86. Because this occurs only when the date finger 46 engages the date wheel figure 4a this operation occurs “in each case where the first gear meshes with the second gear and the third gear”. Ono does not teach “a stepping motor that has a rotor for rotating an indicating hand; a control unit that rotates the rotor by using a main drive pulse and an auxiliary drive pulse, and that determines a reference position of the indicating hand by detecting a rotation state of the rotor when the indicating hand is rotated using a detection drive pulse based on the main drive pulse”. Ono’s primary examples have the first second and third gears in a line with an angle 180 degrees. Ono teaches a prior art example with an intermediate wheel 107 which if employed would meet the limitation of the angle being less than 180.

Lagorgette (US 20170322519) teaches a timepiece movement (title, abstract) comprising:
a stepping motor (abstract, 4 figure 1) that has a rotor (4 figure 1) for rotating an analog indicator (8);
a control unit (18) that rotates the rotor by using a main drive pulse and an auxiliary drive pulse (paragraphs 21-22), and that determines a reference position of the indicating hand by detecting a rotation state of the rotor when the indicating hand is rotated using a detection drive pulse based on the main drive pulse (figures 5a-c, paragraphs 22, 26 27, abstract). Lagorgette does not teach the claimed “causes fluctuations in a load applied to the rotor in each case where the first gear meshes with the second gear and the third gear”. Lagorgette employs a spring element 28. When this spring element engages a pinion such as 24 it causes an increase in the torque curve depicted in figures 5a-c. This operation is true of the gear regardless of whether the 2nd or 3rd gears are actively meshed therewith. This Lagorgette is incapable of meeting the limitation “causes fluctuations in a load applied to the rotor in each case where the first gear meshes with the second gear and the third gear”. This is different than the operation in Ono and applicant’s invention where the date wheel has a single tooth which causes driving of a date wheel or element once per day.

As noted by applicant’s specification: the sixth intermediate gear 37 a meshes with the differential gear 36 c of the disc wheel 36 b of the fifth intermediate wheel 36 and a tooth (not illustrated) disposed in an inner periphery of the display wheel 41. The sixth intermediate wheel 37 meshes with the differential gear 36 c of the fifth intermediate wheel 36 each time the fifth intermediate wheel 36 is rotated once. Thus “causes fluctuations in a load applied to the rotor in each case where the first gear meshes with the second gear and the third gear” during the “once” meshing between 36 and 37. As shown in figure 8 the gears 35, 36, 37 form the claimed angle less than 180.
 
    PNG
    media_image1.png
    510
    1028
    media_image1.png
    Greyscale

 
The prior art does not teach nor suggest the claimed “detecting a rotation state of the rotor when the indicating hand is rotated using a detection drive pulse based on the main drive pulse” … “causes fluctuations in a load applied to the rotor in each case where the first gear meshes with the second gear and the third gear” in combination with the other limitations of claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5-14-22
/SEAN KAYES/Primary Examiner, Art Unit 2844